Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged.
Internet Communication Authorization
The examiner recommends filling a written authorization for internet communication in response to the present action. Doing so permits the USPTO to communicate with applicant using internet email to schedule interviews or discuss other aspects of the application. Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant. The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other methods of providing written authorization.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
Examiner's Note

Examiner has tried to call the applicant representative on multiple occasions and left messages to seek an interview but no calls were returned. It is kindly requested that any an interview may help expedite the prosecution and offer earlier resolution to the standing issues. It is respectfully requested from the applicant in preparing responses, to fully consider the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Higbee Et. Al (US pub, 2017/0237776) in view of Sites (US pub,  US 20190171934 A1)
Referring to claim 1, Higbee teaches a method for using a reported suspicious message to create a simulated phishing message (Figs 1-5 A,B), the method comprising:

(b)    determining, by the one or more processors, that the message is a malicious phishing message (see paragraph [058], item 706, and determine if reported message is a phishing attack message);
(c)    by the one or more processors responsive to the determination that the message is a malicious phishing message and based at least on the malicious phishing message (see paragraph [058], the message and associated metadata are further analyzed to determine if the message is a phishing attack message – [029], determine if a reported message has already been identified as a malicious message), 
(d)    communicating, by the one or more processors, the simulated phishing message to one or more devices of one or more users (see paragraph [051], the suspicious email forwarded to a network administrator of network server device – also see [054], [058], forwarding of email).
Higbee teaches phishing simulation module 230 for generating phishing campaign (see [028]) but expressly lacks creating a simulated phishing message or a template for the simulated phishing message comprising one more modified malicious elements of the malicious phishing message.
However, Sites teaches creating a simulated phishing message or a template for the simulated phishing message comprising one more modified malicious elements of the malicious phishing message ([085], “The simulated phishing campaign manager 251 includes a simulated phishing message generator 253, which may be implemented as or contain a virtual machine 254. Responsive to a user input, the simulated phishing campaign manager 251 generates a campaign for a simulated phishing attack, including one or more selected phishing message 
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Higbees’s incident response system originating from detected phishing attacks to include campaign controller which is AIDA based analytics and reporting system as taught by Sites, where a model is used by a campaign controller for communicating simulated phishing messages to devices of users in order to optimally implementing machine learning systems for creating new knowledge by finding previous unknown patterns in data.
Referring to claim 2, Higbee teaches the method of claim 1, wherein (a) further comprises receiving, by the one or more processors, a forward of the email identified as potentially malicious (see paragraph [028]).
Referring to claim 3, Higbee teaches the method of claim 1, wherein (a) further comprises identifying, by the one or more processors, the email being suspicious in a mailbox of the one or more users ([010], Fig. 5A, inbox view).
Referring to claim 4, Higbee teaches the method of claim 1, wherein (b) further comprises determining, by the one or more processors, that the email is a malicious phishing email using a rule set of one or more characteristic detection rules ([073]-075], see rule creation & rule matching).
Referring to claim 5, Higbee teaches the method of claim 1, wherein (c) further comprising removing, by the one or more processors, one or more malicious elements of the message to create the simulated phishing message or the template for the simulated phishing message (see paragraphs [045], [060]).
Referring to claim 6
Referring to claim 7, Higbee teaches the method of claim 1, wherein (c) further comprising modifying, by the one or more processors, one or more links of the message to create the simulated phishing message or the template for the simulated phishing message to include one or more links to training content when interacted with by a user (see paragraph [071], the contents of a reported message are displayed to the administrator as a graphic without active links or text, such as a JPG image of the message to the administrator).
Referring to claim 8, Higbee teaches the method of claim 1, wherein (c) further comprising creating, by the one or more processors, the template to be customizable to include one of a specific user reference or content ([079]-[080] tailoring content based on parameters of rules that is user specific).
Referring to claim 9, Higbee teaches the method of claim 1, wherein (d) further comprising causing, by the one or more processors, the message in a messaging application of a user to be replaced with the simulated phishing message (see paragraph [099], The system can provide a replacement message stating the message has been removed for an appropriate reason, such as it is a phishing message, it contained malicious code, or the message did not conform to workplace appropriate content).
Referring to claim 10, Higbee teaches the method of claim 1, further comprising causing, by the one or more processors, the simulated phishing message to be moved from one of a delete or trash folder of the messaging application of the user to an inbox of the messaging application (see paragraph [055], message deleted or moved into junk folder).
Referring to claim 11, Higbee teaches a system for using a reported suspicious message to create a simulated phishing message, the system comprising:
one or more processors, coupled to memory, and configured to: identify a report of a message being suspicious ([058], the system shown in Figs 1-5A, 5B, with one or more processor and memory receive a message identified as a potential phishing attack in stage 704 (step S1);

responsive to the determination that the message is a malicious phishing message and based at least on the malicious phishing message (see paragraph [058], the message and associated metadata are further analyzed to determine if the message is a phishing attack message – [029], determine if a reported message has already been identified as a malicious message), 
communicate the simulated phishing message to one or more devices of one or more users (see paragraph [051], the suspicious email forwarded to a network administrator of network server device – also see [054][058], forwarding of email)
Higbee teaches phishing simulation module 230 for generating phishing campaign (see [028]) but expressly lacks creating a simulated phishing message or a template for the simulated phishing message comprising one more modified malicious elements of the malicious phishing message.
However, Sites teaches creating a simulated phishing message or a template for the simulated phishing message comprising one more modified malicious elements of the malicious phishing message ([085], “The simulated phishing campaign manager 251 includes a simulated phishing message generator 253, which may be implemented as or contain a virtual machine 254. Responsive to a user input, the simulated phishing campaign manager 251 generates a campaign for a simulated phishing attack, including one or more selected phishing message templates, one or more selected landing page templates, and one or more selected targeted user groups, in addition to other user input”)
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Higbees’s incident response system originating from detected phishing attacks to include campaign controller which is AIDA based analytics and reporting system as taught by Sites, where a model is used by a campaign controller for communicating simulated 
Referring to claim 12, Higbee teaches the system of claim 11, wherein the one or more processors are further configured to receive a forward of the email identified as potentially malicious (see paragraph [028]).
Referring to claim 13, Higbee teaches the system of claim 11, Higbee teaches the wherein the one or more processors are further configured to identify the email being suspicious in a mailbox of the one or more users ([010], Fig. 5A, inbox view).
Referring to claim 14, Higbee teaches the system of claim 11, wherein the one or more processors are further configured to determine that the email is a malicious phishing email using a rule set of one or more characteristic detection rules ([073]-075], see rule creation & rule matching).
Referring to claim 15, Higbee teaches the system of claim 11, wherein the one or more processors are further configured to remove one or more malicious elements of the message to create the simulated phishing message or the template for the simulated phishing message (see paragraphs [045], [060]).
Referring to claim 16, Higbee teaches the system of claim 11, wherein the one or more processors are further configured to modify one or more malicious elements of the message to create the simulated phishing message or the template for the simulated phishing message (see paragraphs [045], [060]).
Referring to claim 17,
Referring to claim 18, Higbee teaches the system of claim 11, wherein the one or more processors are further configured to create the template to be customizable to include one of a specific user reference or content.
Referring to claim 19, Higbee teaches the system of claim 11, wherein the one or more processors are further configured to cause the message in a messaging application of a user to be replaced with the simulated phishing message (see paragraph [099], The system can provide a replacement message stating the message has been removed for an appropriate reason, such as it is a phishing message, it contained malicious code, or the message did not conform to workplace appropriate content).
Referring to claim 20, Higbee teaches the system of claim 11, wherein the one or more processors are further configured to cause the simulated phishing message to be moved from one of a delete or trash folder of the messaging application of the user to an inbox of the messaging application (see paragraph [055], message deleted or moved into junk folder).
Response to Arguments
Applicant's arguments with respect to the claims above filed on 1/31/2022, have been considered but are moot in view of the new ground(s) of rejection. After further search and thorough examination of present application claims 1-20 remain rejected.
In response to applicant’s arguments -
In the remarks, applicant argues in substance:
That- Higbee fails to disclose creating a simulated phishing message (or template for the simulated phishing messages) (1) responsive to determining a message is malicious and (ii) based at least on the message’.
In response to applicants arguments -  Examiner respectfully submits that Higbee in combination with the Site reference sufficiently support the broadly recited claim language and 
In light of the aforementioned arguments, examiner contend that each of the  rejections has been adequately addressed that addresses the questions of facts  and all of the pending claims are not in condition for allowance.
Because Higbee combination discloses every element of independent Claims 1 and 11, the examiner respectfully, submit that independent Claims 1 and 11 are not considered novel and lack patentability given the broad language that is being recited. Claims 2-10 depend on and incorporate all of the patentable subject matter of independent Claim 1. Claims 12-20 depend on and incorporate all of the patentable subject matter of independent Claim 11. Therefore, the examiner submits that dependent Claims 2-10 and 12- 20 also stand rejected. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner also requests, when responding to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454